     Case 3:20-cv-01239-GPC-BGS Document 21 Filed 09/14/20 PageID.267 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    STEPHEN MUTCHLER on behalf of the                    Case No.: 20cv1239-GPC(BGS)
      State of California, as a private attorney
12
      general,                                             ORDER GRANTING PLAINTIFF’S
13                                        Plaintiff,       MOTION TO REMAND TO STATE
                                                           COURT
14    v.
15                                                         [Dkt. No. 12]
      CIRCLE K STORES, INC., a corporation;
16    and DOES 1-50, inclusive,
17                                     Defendants.
18
19            Pending before the Court is Plaintiff’s motion to remand the case to state court.
20   (Dkt. No. 12.) Defendant filed an opposition and Plaintiff replied. (Dkt. Nos. 14, 17.)
21   Based on the reasoning below, the Court GRANTS Plaintiff’s motion to remand to state
22   court.
23                                            Background
24            On March 16, 2020, Plaintiff Stephen Mutchler (“Plaintiff’) filed a representative
25   action pursuant to the Private Attorney General Act of 2004 (“PAGA”), California Labor
26   Code section 2698, et seq., seeking statutory civil penalties for violations of Labor Code
27
28

                                                       1
                                                                                   20cv1239-GPC(BGS)
     Case 3:20-cv-01239-GPC-BGS Document 21 Filed 09/14/20 PageID.268 Page 2 of 9



 1   section 1198,1 and Industrial Welfare Commission (“IWC”) Wage Order 7-2001 section
 2   14, Cal. Code Regs. tit. 8 § 11070(14),2 against his employer Defendant Circle K Stores,
 3   Inc. (“Defendant” or “Circle K”) for failing to provide suitable seating. (Dkt. No. 1-2,
 4   Compl.) On July 2, 2020, Defendant removed the case to this Court based on diversity
 5   jurisdiction, 28 U.S.C. § 1332(a). (Dkt. No. 1, Not. of Removal.)
 6          Plaintiff was employed by Defendant as a customer service representative (“CSR”)
 7   from November 2018 to August 2019 at a store located at 10520 Camino Ruiz, San
 8   Diego, CA 92126. (Dkt. No. 1-2, Compl. ¶ 6.) He and other CSRs regularly worked
 9   behind a sales counter and his job tasks reasonably permitted sitting, and sitting would
10   not have interfered with his job performance. (Id.) Plaintiff alleges that Defendant failed
11   to provide him with a suitable seat. (Id.) Plaintiff brings this representative action on
12   behalf of the State of California with respect to himself and all individuals who worked
13   for Defendant in California and who were not provided with a seat/stool (“aggrieved
14   employees”) during the time period of December 4, 2018 until a date as determined by
15   the Court. (Id. ¶ 7.)
16          Plaintiff filed the instant motion to remand the case to state court challenging
17   Defendant’s notice of removal arguing that Defendant has not shown that the Court has
18   diversity jurisdiction over this case.
19   ///
20
21
22   1
       Section 1198 of the Labor Code provides, “The maximum hours of work and the standard conditions
     of labor fixed by the commission shall be the maximum hours of work and the standard conditions of
23   labor for employees. The employment of any employee for longer hours than those fixed by the order or
     under conditions of labor prohibited by the order is unlawful.” Cal. Labor Code § 1198.
24   2
       Industrial Welfare Commission (“IWC”) Wage Order 7-2001, § 14 states:
25           (A) All working employees shall be provided with suitable seats when the nature of the
             work reasonably permits the use of seats.
26           (B) When employees are not engaged in the active duties of their employment and the
             nature of the work requires standing, an adequate number of suitable seats shall be placed
27           in reasonable proximity to the work area and employees shall be permitted to use such
             seats when it does not interfere with the performance of their duties.
28   Cal. Code. Regs. Tit. 8, § 11070, § 14.

                                                       2
                                                                                        20cv1239-GPC(BGS)
     Case 3:20-cv-01239-GPC-BGS Document 21 Filed 09/14/20 PageID.269 Page 3 of 9



 1                                            Discussion
 2   A.    Legal Standard
 3         To remove a case from a state court to a federal court, a defendant must file a
 4   notice of removal “containing a short and plain statement of the grounds for removal.”
 5   28 U.S.C. § 1446(a). When removal is based on diversity of citizenship, the amount in
 6   controversy must exceed $ 75,000, and the parties must be diverse. 28 U.S.C. § 1332.
 7   The party invoking the removal statute bears the burden of establishing that federal
 8   subject-matter jurisdiction exists. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195
 9   (9th Cir. 1988). Moreover, courts “strictly construe the removal statute against removal
10   jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Boggs v.
11   Lewis, 863 F.2d 662, 663 (9th Cir. 1988)). Therefore, “[f]ederal jurisdiction must be
12   rejected if there is any doubt as to the right of removal in the first instance.” Gaus, 980
13   F.2d at 566 (citing Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir.
14   1979)).
15         1.     Citizenship of the Parties
16         Plaintiff contends that Defendant has not provided any evidence that the parties are
17   diverse. Defendant responds with a declaration stating that it is incorporated in Texas
18   and maintains its principal place of business in Tempe, Arizona. (Dkt. No. 14-2, Novak
19   Decl. ¶¶ 2, 3.)
20         A “corporation shall be deemed to be a citizen of every State and foreign state by
21   which it has been incorporated and of the State or foreign state where it has its principal
22   place of business.” 28 U.S.C. § 1332(c)(1). Here, Plaintiff is a citizen and resident of
23   California, (see Dkt. No. 1-2, Compl. ¶ 6), and Defendant is a citizen of Texas and
24   Arizona. Thus, Defendant has demonstrated that the parties are diverse.
25         2.     Amount in Controversy
26         Plaintiff argues that the notice of removal explaining that the amount in
27   controversy exceeds $75,000 based on the civil penalties and attorneys’ fees is based on
28   unsupported and unreasonable assumptions. Defendant answers that the amount in

                                                   3
                                                                                  20cv1239-GPC(BGS)
     Case 3:20-cv-01239-GPC-BGS Document 21 Filed 09/14/20 PageID.270 Page 4 of 9



 1   controversy is satisfied because Plaintiff is the only “aggrieved” employee and with
 2   attorneys’ fees the amount in controversy exceeds $75,000.
 3         “[W]hen a defendant seeks federal-court adjudication, the defendant’s amount-in-
 4   controversy allegation should be accepted when not contested by the plaintiff or
 5   questioned by the court.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S.
 6   81, 87 (2014). “[A] removing defendant's notice of removal ‘need not contain
 7   evidentiary submissions’ but only plausible allegations of the jurisdictional elements”
 8   Arias v. Residence Inn by Marriott, 936 F.3d 920, 922 (9th Cir. 2019) (quoting Ibarra v.
 9   Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015)). However, once a plaintiff
10   challenges the defendant’s assertions, the defendant must prove by the preponderance of
11   the evidence that the amount in controversy exceeds the jurisdictional threshold. Dart
12   Cherokee, 574 U.S. at 88. “Conclusory allegations as to the amount in controversy are
13   insufficient.” Matheson v. Progressive Specialty Ins., Co., 319 F.3d 1089, 1090-91 (9th
14   Cir. 2003). “[A] defendant cannot establish removal jurisdiction by mere speculation and
15   conjecture, with unreasonable assumptions.” Ibarra, 775 F.3d at 1197. “Under this
16   burden, the defendant must provide evidence establishing that it is ‘more likely than not’
17   that the amount in controversy exceeds [$75,000].” Sanchez v. Monumental Life Ins. Co.,
18   102 F.3d 398, 404 (9th Cir. 1996). The type of evidence the Court will consider include
19   “the facts presented in the removal petition as well as any ‘summary judgment-type
20   evidence . . . .’” Valdez v. Allstate, Inc., 372 F.3d 1115, 1117 (9th Cir. 2004) (quoting
21   Matheson, 319 F.3d at 1090). “[W]hen a defendant’s assertion of the amount in
22   controversy is challenged . . . both sides submit proof and the court decides, by a
23   preponderance of the evidence, whether the amount-in-controversy requirement has been
24   satisfied.” Dart, 574 U.S. at 88.
25         “The amount in controversy is simply an estimate of the total amount in dispute,
26   not a prospective assessment of defendant’s liability”, Arias, 963 F.3d at 927 (quoting
27   Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010)), and reflects the
28   maximum recovery the plaintiff could reasonably recover. See Chavez v. JPMorgan

                                                  4
                                                                                 20cv1239-GPC(BGS)
     Case 3:20-cv-01239-GPC-BGS Document 21 Filed 09/14/20 PageID.271 Page 5 of 9



 1   Chase & Co., 888 F.3d 413, 417 (9th Cir. 2018) (explaining that the amount in
 2   controversy includes all amounts “at stake” in the litigation at the time of removal,
 3   “whatever the likelihood that [the plaintiff] will actually recover them”).
 4          In determining the amount in controversy, the Court must assume that the
 5   allegations in the complaint are true and that a jury will return a verdict in the plaintiff's
 6   favor on all of the claims in the complaint. Kenneth Rothschild Tr. v. Morgan Stanley
 7   Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002). “The ultimate inquiry is what
 8   amount is put ‘in controversy’ by the plaintiff's complaint, not what a defendant will
 9   actually owe.” Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal.
10   2008) (emphasis in original); see also Rippee v. Boston Market Corp., 408 F. Supp. 2d
11   982, 986 (S.D. Cal. 2005).
12          Where an underlying statute authorizes an award of attorneys' fees “such future
13   attorneys’ fees are at stake in the litigation and must be included in the amount in
14   controversy.” Fritsch v. Swift Transp. Co. of Arizona, LLC, 899 F.3d 785, 794 (9th Cir.
15   2018). In addition, recently, the Ninth Circuit affirmed its ruling in Urbino v. Orkin
16   Servs. of California, Inc., 726 F.3d 1118 (9th Cir. 2013), and held that PAGA civil
17   penalties, including attorney’s fees, cannot be aggregated for purposes of assessing the
18   amount in controversy. Canela v. Costco Wholesale Corp., -- F.3d --, 2020 WL
19   4920949, at *3 (9th Cir. July 9, 2020) (amended August 21, 2020).
20          In this case, the complaint seeks the recovery of civil penalties under Labor Code
21   section 1198 and an award of attorneys’ fees and costs. (Dkt. No. 1-2, Compl. at p. 11.)
22          As to civil penalties, Defendant claims it employed Plaintiff from December 2,
23   20183 to August 23, 2019; therefore, Plaintiff was employed for 37 weeks during the
24   PAGA Period in which he seeks to recover civil penalties. (Dkt. No. 1, Not. of Removal
25
26
27   3
      It appears the Notice of Removal has a typographical error as it states that Defendant employed
     Plaintiff from October 2, 2018, yet, it also states the 37 weeks of Plaintiff’s employment began on
28   December 2, 2018. (Dkt. No. 1, Not. of Removal ¶ 12.)

                                                         5
                                                                                            20cv1239-GPC(BGS)
     Case 3:20-cv-01239-GPC-BGS Document 21 Filed 09/14/20 PageID.272 Page 6 of 9



 1   ¶¶ 12, 13.) Because Defendant paid Plaintiff on a weekly basis, under Labor Code
 2   section 2699(f)(2), Plaintiff is seeking to recover at least $3,700 in civil penalties (37 pay
 3   periods x $100 for the initial violation) all of which may be considered towards the
 4   amount in controversy. (Id.)
 5          Plaintiff responds with documentary evidence that he was paid bi-weekly, not
 6   weekly as claimed by Defendant; therefore, his civil penalties amount to about $2000.
 7   (See Dkt. No. 12-2, Mukherjee Decl., Ex. 1.) Because Plaintiff provides documentary
 8   evidence of his paystubs demonstrating he was paid bi-weekly, the Court relies on the
 9   civil penalty calculation of Plaintiff.
10          As to attorneys’ fees, because PAGA provides attorney’s fees for the prevailing
11   party, see Cal. Lab. Code § 2699(g)(1)4, future attorneys’ fees must be included in the
12   amount in controversy. See Fritsch, 899 F.3d at 794. In addition, attorneys’ fees may
13   not be aggregated in calculating the $75,000 amount in controversy. See Canela, 2020
14   WL 4920949, at *3. In Canela, the defendant claimed that 968 employees collectively
15   sought $5,324,000 in civil penalties and it could be liable for $1,064,800 in attorney’s
16   fees but the Ninth Circuit held that because the plaintiff’s pro-rata share of civil penalties
17   and attorney’s fees totaled $6,600 at the time of removal, the amount in controversy was
18   not met. Id. at *4.
19          Defendant argues that based on the allegations in the complaint, it made the
20   reasonable assumption that Plaintiff is the only “aggrieved” employee because the
21   complaint fails to specify the number of employees he seeks to represent.5 (Dkt. No. 14
22   at 5.) First, it summarily argues that the definition of “Aggrieved Employee” is an
23   improper “fail safe” definition. “A fail-safe class is commonly defined as limiting
24
25   4
       Under PAGA, “[a]ny employee who prevails in any action shall be entitled to an award of reasonable
26   attorney's fees and costs.” Cal. Lab. Code § 2699(g)(1).
     5
       It appears that Defendant is claiming that Plaintiff is the only aggrieved employee in order to avoid the
27   aggregation issue in Canela. By alleging that Plaintiff is the only aggrieved employee, the entire
     amount of the estimated attorneys’ fee of $77,250 would be attributed to Plaintiff and exceed the amount
28   in controversy.

                                                          6
                                                                                             20cv1239-GPC(BGS)
     Case 3:20-cv-01239-GPC-BGS Document 21 Filed 09/14/20 PageID.273 Page 7 of 9



 1   membership to plaintiffs described by their theory of liability in the class definition such
 2   that the definition presupposes success on the merits.” Melgar v. CSK Auto, Inc., 681
 3   Fed. App’x 605, 607 (9th Cir. 2017) (unpublished). However, Defendant fails to explain,
 4   and the Court is unable to determine how “the class definition begged the ultimate
 5   question underlying the defendant's liability in the case”, William B. Rubenstein,
 6   Newberg on Class Actions § 3:6 (5th ed. 2016). Defendant’s fail-safe argument is not
 7   persuasive.
 8         Second, Defendant avers that it reasonably assumed Plaintiff is the only aggrieved
 9   employee because the complaint provides factual allegations relating to his own seating
10   claim and it was not until his motion was filed that he stated there are at least 150 other
11   employees who fall within the group he seeks to represent. Defendant asks the Court to
12   disregard Plaintiff’s assertion because it was not alleged in the complaint. Moreover,
13   based on its own internal investigation, Defendant claims Plaintiff is the only aggrieved
14   employee because it has been providing seating to employees since 2011, (see Dkt. No.
15   1-4, Braham Decl. ¶ 3; Dkt. No. 14-1, Herrera Decl. ¶¶ 2, 3). In reply, Plaintiff argues
16   that because the complaint references “Plaintiff and other “aggrieved employees”,
17   Defendant’s assumption is incorrect. (Id. ¶¶ 11-12.) Moreover, since Defendant has a
18   minimum of 150 Circle K locations in California, Plaintiff claims that Defendant
19   employs no less than 150 non-exempt employees working in California. (Dkt. No. 12-2,
20   Mukherjee Decl. ¶ 3.)
21         First, contrary to Defendant’s request that the Court not consider Plaintiff’s
22   declaration concerning the number of Circle K stores in California, the Supreme Court
23   has stated that both sides may submit evidence to support their position on the amount in
24   controversy. See Dart, 574 U.S. at 88. Therefore, the Court may consider Plaintiff’s
25   evidence. Second, the Court must look to the allegations in the complaint to determine
26   what amount is put in controversy. See Korn, 536 F. Supp. 2d at 1205 (“The ultimate
27   inquiry is what amount is put ‘in controversy’ by the plaintiff's complaint, not what a
28   defendant will actually owe.”). Plaintiff brings a complaint solely based on PAGA which

                                                   7
                                                                                  20cv1239-GPC(BGS)
     Case 3:20-cv-01239-GPC-BGS Document 21 Filed 09/14/20 PageID.274 Page 8 of 9



 1   provides that penalties may be recovered “through a civil action brought by an aggrieved
 2   employee on behalf of himself or herself and other current or former employees pursuant
 3   to the procedures specified in Section 2699.3.” Cal. Labor Code § 2699(a) (emphasis
 4   added). A single plaintiff cannot state an individual claim for PAGA penalties. See
 5   Machado v. M.A.T. & Sons Landscape, Inc., No. 2:09–cv–00459 JAM JFM, 2009 WL
 6   2230788, at *2 (E.D. Cal. July 23, 2009) (“Defendants are correct in asserting that a
 7   PAGA claim must be brought as a representative action.”). In this case, because Plaintiff
 8   brings a PAGA complaint on behalf of himself and other CSRs in California who were
 9   not provided with a seat/stool, it necessarily assumes there is more than one aggrieved
10   employee. (See Dkt. No. 1-2, Compl. ¶ 7.) Defendant’s assumption that Plaintiff is the
11   only aggrieved employee is without merit.
12          Defendant estimates that attorneys’ fees in the case amount to $77,250 and as such,
13   exceeds the amount in controversy. This amount is based on a conservative estimate of
14   100 hours litigating this action and an average hourly rate of $772.50 based on rates that
15   were approved for Plaintiff’s counsel in a class action case of Vikram v. First Student
16   Mgmt., Case No. 17-cv-04656-KAW (N.D. Cal.). 6 (Dkt. No. 1, Not. of Removal ¶¶ 17-
17   18.) Even if the Court were to find that Defendant’s calculation was based on a
18   reasonable assumption, which Plaintiff challenges, the amount in controversy would not
19   be met. Because PAGA civil penalties and attorneys’ fees are not aggregated for
20   purposes of determining the amount in controversy, see Canela, 2020 WL 492094, at *3,
21   and Plaintiff has shown that there are at least 150 Circle K stores or 150 other employees
22   who fall within the group he seeks to represent in California, Plaintiff’s pro-rata share of
23   attorney’s fees amount to $515 ($77,250/150) plus $2000 in civil penalties.7 This amount
24
25
26
     6
       Mr. Blumenthal’s approved hourly rate of $795 and Mr. Norderehaug’s approved hourly rate of $750
27   per hour divided by 2. (Dkt. No. 1, Not. of Removal 4; id., Ex. 2 at 32.)
     7
       The Court recognizes that the attorneys’ fees may be higher if Plaintiff brings this action on behalf of
28   150 employees but Defendant has not demonstrated how much higher attorneys’ fees would be.

                                                          8
                                                                                              20cv1239-GPC(BGS)
     Case 3:20-cv-01239-GPC-BGS Document 21 Filed 09/14/20 PageID.275 Page 9 of 9



 1   cannot support the jurisdictional threshold of $75,000. Because Defendant has not met
 2   its burden,8 the Court GRANTS Plaintiff’s motion to remand.
 3                                               Conclusion
 4          Based on the above, the Court GRANTS Plaintiff’s motion to remand the case to
 5   state court. The hearing set on September 18, 2020 shall be vacated.
 6          IT IS SO ORDERED.
 7   Dated: September 14, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24   8
       In opposition, Defendant provides evidence that according to its internal investigation, it has never
25   received any complaints about a failure to provide seats to California employees and nobody else falls
     within the definition of an “aggrieved employee” because Circle K has been providing adequate seats
26   since 2011. (Dkt. No. 14-1, Herrera Decl. ¶¶ 2, 3.) However, at this stage, the Court declines to
     consider the merits of Defendant’s liability under the Labor Code. Moreover, in a motion to remand, the
27   Court looks at the maximum recover the plaintiff could reasonably cover which is based on the
     allegations in the complaint and what amount is put in controversy. See Arias 936 F.3d at 927. Thus,
28   the Court declines to consider Defendant’s evidence.

                                                        9
                                                                                          20cv1239-GPC(BGS)
